DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
			
				Information Disclosure Statement


2.		The information disclosure statement filed 9/23/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the following deficiencies:
The references that are lined through on the IDS  listed under Non-Patent Literature Documents fail to identify a date as required under 37 CFR 1.98 (b)(5).  
A legible copy of the Foreign Patent Documents were not provided in the current application nor in the Parent application file (US application 11,379,171; Patent No. 10,586,282). as required under 37 CFR 1.98 (a)(2)(i).  

The IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 9-12, 14-15, 17-18, 27-29, 31-32, 42 of U.S. Patent No. 10,586,282. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims speak to a processor and a memory storing at least a first and second order, receiving from a first trader a first order to buy a financial instrument that represents a contestant in a contest associated with a television show, wherein the first trader is associated with a first account of virtual electronic currency; receive, from a second trader of the group of traders, a second order to sell the financial instrument, wherein the second trader is associated with a second account of virtual electronic currency; determine a price of the financial instrument based at least in part on the first order, the second order, and at least one of a result associated with a stage of the contest and a performance of the contestant in the contest; execute a trade at the determined price; determine an updated price of the financial instrument if the contestant loses the contest, in which the act of determining the updated price comprises: reducing the price of the financial instrument to zero if the .
Regarding claim 2, the language in this claim can be found within claim 1 of U.S. Patent 10,586,282.   Claim 1 of U.S. Patent 10,586,282 teaches limitations omitted from claim 2 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In reLarson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).

Regarding claims 4-7, the language in these claims can be found within claims 4-7 of U.S. Patent 10,586,282.
Regarding claims 8-11, the language in these claims can be found within claims 9-12 of U.S. Patent 10,586,282.
Regarding claims 12-13, the language in these claims can be found within claims 14-15 of U.S. Patent 10,586,282.
Regarding claims 14-15, the language in these claims can be found within claims 17-18 of U.S. Patent 10,586,282.
Regarding claim 16, the language in this claim can be found within claim 27 of U.S. Patent 10,586,282.  Claim 27 of U.S. Patent 10,586,282 teaches limitations omitted from claim 16 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
Regarding claims 17-18, the language in these claims can be found within claims 28-29 of U.S. Patent 10,586,282.
Regarding claims 19-20, the language in these claims can be found within claims 31-32 of U.S. Patent 10,586,282.
Regarding claim 21, the language in this claim can be found within claim 42 of U.S. Patent 10,586,282.   Claim 42 of U.S. Patent 10,586,282 teaches limitations omitted from claim 21 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  2 to illustrate, the limitations of receive, from a first trader of a group of traders, a first order to buy a financial instrument that represents a contestant in a contest associated with a television show, wherein the first trader is associated with a first account of virtual electronic currency; receive, from a second trader of the group of traders, a second order to sell the financial instrument, wherein the second trader is associated with a second account of virtual electronic currency; determine a price of the financial instrument based at least in part on the first order, the second order, and at least one of a result associated with a stage of the contest and a performance of the contestant in the contest; execute a trade at the determined price; determine an updated price of the financial instrument if the contestant loses the contest, in which the act of determining the updated price comprises: reducing the price of the financial instrument to zero if the contestant loses the contest; and determine whether to temporarily halt trading of the financial instrument during an episode of the television show, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for an improved automated securities virtual trading system which lessens price volatility of derivative financial instruments traded in narrow markets and which is a fundamental economic practice (including hedging, mitigating risk). The mere nominal recitation of at least one generic processor and at least one memory that stores at least one of a first order and second order and that stores instructions which when executed by the at least one processor, direct the processor to perform the claimed steps and functions do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— at least one generic processor and at least one memory that stores at least one of a first order and second order and that stores instructions which when executed by the at least one processor, direct the processor to perform the claimed steps and functions.  The processor and memory are recited at a high-level or generality (i.e., as a generic processor performing a generic computer functions of receiving an order to buy a financial instrument; receiving a second order to sell a financial instrument, determining a price of the financial instrument based at least in part on the first and second order and at least one or a result associated with a stage of a contest and performance of a contestant, execute a trade at the determined price, determining an updated price of the financial instrument if the contestant loses the contest, reducing the price of the financial instrument if contestant loses the contest in which determining the updated price comprises reducing the price of the financial instrument to zero if the contestant loses and determine whether to temporarily halt trading of the financial instrument during an episode of the television show) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using at least one generic processor and at least one memory that stores at least one of a first order and second order and that stores instructions which when executed by the 
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Dependent claims 3-15, 17-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 2-21 is/are ineligible.

	Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,795,071 (Katz et al.)-cited for apparatus, systems and methods for implementing enhanced gaming and prizing parameters in an electronic environment including player participation such as television using virtual currency.

US 8538563 (Barber)-systems and methods for providing fantasy sports contest with wagering opportunities including wagering opportunities between contestants may be based on televised game shows.
US 7,887,406 (Odom et al.)-cited for method of lottery wagering on a real world phased competition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ELDA G MILEF/Primary Examiner, Art Unit 3694